Citation Nr: 1016681	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-07 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The Veteran does not currently have a hearing loss disability 
as defined by VA regulation.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

By way of a March 2007 letter, the Veteran was notified of 
the evidence that was necessary to substantiate his claim for 
service connection for a hearing loss disability.  He was 
told what information he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
With respect to the Dingess requirements, the requisite 
notice was provided to the Veteran in this letter.

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The Veteran's available service treatment records, 
VA and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran was also provided 
with VA medical examinations.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran seeks service connection for a bilateral hearing 
loss disability.

A hearing test conducted in September 1978, during an 
induction examination, yielded no findings indicative of 
hearing loss as defined by VA.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993); 38 C.F.R. § 3.385.  Pure tone 
thresholds for the right ear, in decibels, were: 15 15 15 15 
5 at the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz.  
In the left ear, pure tone thresholds, in decibels, were: 15 
25 15 15 15 at the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz.

Periodic audiometric testing conducted in service was not 
indicative of hearing loss, as defined by VA, in either ear.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. 
§ 3.385.  

Post-service private treatment records do not include any 
relevant clinical findings.  In statements offered in support 
of his claim, the Veteran indicated that during service he 
was twice placed on a hearing program, due to having water in 
his ears from swim qualifications the week prior.  He also 
reported experiencing loud noise exposure from firing 
exercises, truck rides, and plane arrival and departures. 

A VA Compensation and Pension (C&P) audiology evaluation, 
conducted in February 2008, showed pure tone thresholds, in 
decibels, were: 15 20 20 15 10 at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz for the right ear and 20 30 
25 25 20 at the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz for the left ear.  Speech recognition was 96 percent, 
bilaterally.  The examiner noted that the Veteran's hearing 
was clinically normal.

Another VA C&P audiology evaluation, conducted in May 2009, 
showed pure tone thresholds, in decibels, were: 15 20 15 10 
10 at the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz 
for the right ear and were 15 20 25 20 20 at the frequencies 
of 500, 1000, 2000, 3000 and 4000 Hertz for the left ear.  
Speech recognition was 96 percent in the right ear and 98 
percent in the left.  The examiner noted that hearing loss 
was not present.

Based on the Board's review of the evidence, service 
connection for a bilateral hearing loss disability is not 
warranted.  In reaching this conclusion, the Board is aware 
that various audiometric test results in service showed some 
degree of hearing loss in the Veteran's hearing thresholds.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, 
none of the reported thresholds met the regulatory 
requirements for establishing a hearing loss "disability," 
according to VA regulations set forth at 38 C.F.R. § 3.385.  
In other words, the Veteran is not shown to have had a 
hearing loss disability (for VA compensation purposes) in 
service.  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that a current hearing loss disability 
is causally related to service.  Hensley, 5 Vet. App. at 160.  
In this case, however, there is no evidence of a current 
bilateral hearing loss disability.  To be present as a 
current disability, there must be evidence of the condition 
at some time during the appeals period.  Gilpin v. West, 155 
F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves).

The February 2008 and May 2009 VA examinations show auditory 
thresholds were not 26 decibels or more in at least three of 
the frequencies, and the speech recognition scores were at 
least 94 percent on both examinations.  This level of hearing 
acuity is not a disability for VA compensation purposes.  
Thus, notwithstanding the Veteran's assertions that he has a 
current bilateral hearing loss disability, the objective 
audiometric evidence reflects that he has not had a hearing 
loss disability for VA purposes- at any time covered by his 
claim.  In short, the competent audiometric evidence does not 
show a necessary element for establishing service connection-
evidence of a current disability- and the Veteran is not 
competent to show that he has a hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  Service connection for a bilateral hearing loss 
disability is not warranted.

ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


